Per Curiam.
This is an application for a mandamus to compel the building inspector of the city of Orange to issue to the relator a permit for the erection of a one-story building, to contain six stores, upon a tract of land located at the corner of Tremont avenue and South Centre street, in that city. The sole ground upon which the inspector based his refusal to isstíe such permit was that the tract was located in a por*113lion of the city that is restricted by a zoning ordinance of the municipality to the erection of private residences only, it being conceded that the relator has in all other respects complied with the requirements of the said building inspector.
The present case is identical, in its fundamental facts, with that of Ignaciunas v. Risley, 98 N. J. L. 712; affirmed, 125 Atl. Rep. 121; and, under the doctrine of that case, the relator is entitled to a peremptory writ, commanding the building inspector of the city of Orange to issue a permit for the erection of the building hereinbefore described.
It will be so ordered.